internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-110208-00 date date legend taxpayer foreign business foreign_country individual a individual b date a date b dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file for the tax_year ended on date b the annual certification described in sec_1_1503-2 with respect to the dual_consolidated_loss incurred in the tax_year ended on date a additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process for the tax_year ended on date a taxpayer incurred a net_operating_loss in its foreign business located in foreign_country taxpayer attached the agreement required by sec_1_1503-2 with its timely filed u s consolidated_income_tax_return for the tax in re plr-110208-00 year ended on date a taxpayer should have filed the annual certification required by sec_1_1503-2 relating to the dual_consolidated_loss for the tax_year ended on date a with its u s consolidated_income_tax_return for the tax_year ended on date b however during the time in which the tax_return was being prepared taxpayer underwent a restructuring of its business operations which included the tax department individual a an attorney in the tax department who was responsible for the preparation review and filing of all necessary certifications and elections was transferred out of the tax department and was replaced by individual b individual b did not realize that an annual certification relating to the dual_consolidated_loss for the tax_year ended on date a was necessary consequently the tax_return for the tax_year ended on date b was filed without the annual certification to the best of the knowledge of taxpayer this request for relief is being filed before the failure_to_file the annual certification is discovered by the service sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file for the tax_year ended on date b the annual certification described in sec_1_1503-2 with respect to the dual_consolidated_loss incurred in the tax_year ended on date a the granting of an extension of time to file the annual certification is not a determination that taxpayer is otherwise eligible to file the annual certification sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter in re plr-110208-00 should be attached to the annual certification no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
